                                 United States District Court
                               Western District of North Carolina
                                      Charlotte Division

 Zavian Jordan,                            )            JUDGMENT IN CASE
                                           )
                  Plaintiff,               )             3:19-cv-00212-MR
                                           )
                     vs.                   )
                                           )
 Chris Newman, et al.,                     )
                                           )
              Defendants.                  )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 2, 2021 Order.

                                                  August 2, 2021




         Case 3:19-cv-00212-MR Document 38 Filed 08/02/21 Page 1 of 1
